                                                             2001 ROSS AVENUE           AUSTIN           LONDON
                                                             SUITE 900                  BEIJING          MOSCOW
                                                             DALLAS, TEXAS              BRUSSELS         NEW YORK
                                                             75201-2980                 DALLAS           PALO ALTO
                                                                                        DUBAI            RIYADH
                                                             TEL +1 214.953.6500        HONG KONG        SAN FRANCISCO
                                                             FAX +1 214.953.6503        HOUSTON          WASHINGTON
                                                             BakerBotts.com



September 24, 2020

Hon. Peggy Kuo                                                                          Jonathan Rubenstein
                                                                                        TEL: 2149536594
U.S. District Court for the Eastern District of New York                                FAX: 2146614594
225 Cadman Plaza East                                                                   jonathan.rubenstein@bakerbotts.com
Brooklyn, New York 11201

         Re:      NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-
                  02875-LDH-PK; Plaintiff’s Opposition to Defendant's Motion to Adjourn
                  Initial Conference

Dear Magistrate Judge Kuo:

        We write on behalf of NOVAGOLD Resources Inc. (“NOVAGOLD”) in opposition to
J Capital Research USA LLC’s (“JCAP’s”) request to adjourn the Initial Conference and stay
discovery in this action in anticipation of its filing of a motion to dismiss. JCAP’s motion falls
well short of stating good cause for a stay of discovery and should be denied.1 And because
there are no grounds for issuance of a stay, there is no reason to further delay this matter by
adjourning the Initial Conference.

        JCAP’s motion acknowledges—as it must—that a “pending motion to dismiss is not an
automatic ground for a stay” but that “under some circumstances” it may constitute good cause.
Mtn. at 2 (emphasis added); see also, e.g., Hollins v. U.S. Tennis Ass’n, 469 F. Supp. 2d 67,
78 (E.D.N.Y. 2006) (denying motion where a stay would unduly impede the progress of the
lawsuit despite defendants having made a “colorable showing raising doubts as to the viability
of plaintiffs’ complaints”); Diaz, 2014 WL 4384712, at *2 (stay inappropriate where defendant
had not “made a strong showing that the plaintiff’s claims [were] unmeritorious”). Sound
reasoning supports this policy: where a motion to dismiss is denied as to some or all of the
claims, a stay of discovery pending the court’s ruling on the motion serves only to delay
resolution of the plaintiff’s claims.

        Instead, “[w]hether discovery should be stayed pending the outcome of a dispositive
motion depends on the circumstances of each case.” Computer Assocs. Intern., Inc. v.
Simple.com, Inc., 247 F.R.D. 63, 69 (E.D.N.Y. 2007) (denying stay where movant failed to
show it would be burdened by responding to discovery requests). JCAP acknowledges that it
is its burden to show good cause for the issuance of a stay and that three factors guide the
analysis: “1) whether the defendant has made a strong showing that the plaintiff’s claim is
unmeritorious; 2) the breadth of discovery and the burden of responding to it; and 3) the risk
of unfair prejudice to the party opposing the stay.” Mtn. at 2, Hollins, 469 F. Supp. 2d at 78.
JCAP states insufficiently, and only in conclusory fashion, the reasons why it believes

1
          As a preliminary issue, JCAP raises whether it is within Your Honor’s province to decide its discovery
stay request. We believe that this issue falls within Your Honor’s authority to hear and determine non-dispositive
pretrial matters, should Your Honor choose to make a ruling here. See e.g., Diaz v. Local 338 of Retail, Wholesale
Dept. Store Union, United Food and Commercial Workers, No. 13-CV-7187(SJF)(SIL), 2014 WL 4384712, at
*2 (E.D.N.Y. Sept. 3, 2014) (affirming magistrate judge’s denial of a stay of discovery pending a motion to
dismiss as the ruling was neither “clearly erroneous” nor “contrary to law”).
Hon. Peggy Kuo                                     -2-                              September 24, 2020


   NOVAGOLD’s claims warrant dismissal, and then it makes quick work of the remaining two
   factors, suggesting that because some cost is inherent in discovery, it is Plaintiff’s burden to
   demonstrate that the stay is unfairly prejudicial. Such burden shifting finds no support in the
   law. JCAP has failed to demonstrate good cause for a stay.

           NOVAGOLD’s claims are meritorious. JCAP fails to meet its burden to make a strong
   showing that NOVAGOLD’s claims are unmeritorious. JCAP cites extensively to its pre-
   motion letter requesting to file a motion to dismiss but makes only passing reference to
   NOVAGOLD’s opposition. NOVAGOLD’s response to JCAP’s pre-motion letter identifies
   the numerous deficiencies in JCAP’s stated grounds for dismissal, including that the
   defamatory statements—the vast majority of which JCAP fails even to reference—are
   statements of fact not cloaked in the sort of broad constitutional protections JCAP describes.
   Letter Regarding Opposition to Request for a Pre-Motion Conference [Dkt. 19]; see also
   Hustler Magazine v. Falwell, 485 U.S. 46, 52 (1988) (“False statements of fact are particularly
   valueless; they interfere with the truth-seeking function of the marketplace of ideas, and they
   cause damage to an individual’s reputation that cannot easily be repaired by counterspeech,
   however persuasive or effective”). JCAP’s additional pre-motion arguments as to actual malice
   and special damages similarly ignore relevant standards and pleaded facts. And despite JCAP’s
   repeated references to the scheduled pre-motion conference, Judge DeArcy Hall’s Order makes
   no statement as to the merits of JCAP’s anticipated motion.

          NOVAGOLD’s claims arise from JCAP’s publication of a demonstrably false and
   misleading report designed to create panic, manipulate NOVAGOLD’s stock price, and allow
   JCAP and its confederates to profit on short positions (the “Report”). Compl. ¶ 1. Contrary to
   JCAP’s characterizations, the Report goes well beyond “analyzing publicly available
   information” and merely “voic[ing] doubts” over the NOVAGOLD mining operation’s
   prospects. Mtn. at 2. The Report relies on a web of distortions, outright falsehoods, and
   conversations with anonymous sources to question the integrity of NOVAGOLD’s operations
   and accuse its management of deliberately and systematically misleading investors. Compl. ¶¶
   20–35. These serious—and unfounded—charges have caused NOVAGOLD significant and
   ongoing reputational and financial harm. Compl. ¶¶ 1, 4, 46–47. What’s more, JCAP
   published the Report to advance its own nefarious goals: to profit from the precipitous drop in
   share price occasioned by its publication of the Report.

           Whether a claim is “unmeritorious” for the purposes of determining whether a stay of
   discovery is appropriate rests on more than a defendant’s own self-serving characterization of
   the pleadings as insufficient. Indeed, the very nature of the challenges JCAP raises to the
   Complaint are far afield from wholly-dispositive and purely legal questions that courts
   typically find give rise to good cause for a stay. See In re Currency Conversion Fee Antitrust
   Litigation, No. MDL 1409, M21-95, 2002 WL 88278 at *2 (S.D.N.Y. Jan. 22, 2002) (a
   challenge to the sufficiency of allegations is not the type of motion that militates in favor of a
   stay). For example, in United States v. County of Nassau—which JCAP’s motion quotes at
   length—the pending motion to dismiss raised whether a federal court had jurisdiction to hear
   plaintiff’s claims under the plain text of the governing statute. 188 F.R.D. 187, 188. The other
   cases to which JCAP cites similarly turned on legal challenges to plaintiff’s ability to bring its
   claim at all. See Josie-Delerme v. Am. Gen. Fin. Corp., No. CV 2008-3166 NG/MDG, 2009
   WL 497609, at *1 (E.D.N.Y. Feb. 26, 2009) (whether binding arbitration agreement
   encompassed claims at issue); Telesca v. Long Island Hous. P’ship, Inc., No. CV 05-
   5509(ADS)(ETB), 2006 WL 1120636, at *2 (E.D.N.Y. Apr. 27, 2006) (whether governing
   statute applied to plaintiff’s claims). In contrast, JCAP’s anticipated motion will turn on a
Hon. Peggy Kuo                                      -3-                               September 24, 2020


   context-based inquiry as to whether the defamatory statements forming the basis of
   NOVAGOLD’s Complaint are facts or opinions—an inquiry JCAP concedes may not be
   dispositive even if it is successful at all. JCAP’s motion fails to make the requisite strong
   showing that NOVAGOLD’s claim is unmeritorious.

            JCAP fails to show that its burden in responding to discovery warrants a stay. The
   second factor in determining whether the movant has shown good cause for a stay is the breadth
   of discovery and plaintiff’s burden in responding to it. Hollins, 469 F. Supp. 2d at 78. In
   effect, JCAP insists that it has met its burden on this factor because discovery here has a cost
   attached to it and will demand some of its employees’ time. This, of course, cannot be the
   standard, and the cases to which JCAP cites do not support such a sweeping determination.
   Notably, JCAP omits from its primary authority—a block quote from Nassau regarding the
   inherent burden of discovery—that the Nassau court was specifically concerned about
   diverting employee’s time and attention from municipal business to focus on discovery. 188
   F.R.D. at 189.

           As to JCAP’s specific burden, the motion makes only a vague reference to the small
   size of JCAP’s staff, failing to identify any fact about the nature of this case suggesting that the
   discovery required will be exceedingly costly or burdensome. Indeed, the present case involves
   only two parties and raises only two causes of action, both arising from the same defamatory
   conduct. Cf. Currency Conversion, 2002 WL 88278, at *3 (considering the substantial cost of
   discovery typical of antitrust cases); Telasca, 2006 WL 1120636 at *2 (considering the costs
   of discovery in a “complex case [involving] six defendants, including two towns, two not-for-
   profit corporations, and a state agency”). Further, because JCAP’s defamatory statements place
   at issue NOVAGOLD’s entire business, whereas the Complaint challenges only one report
   authored by JCAP, the greater discovery burden is likely to fall on NOVAGOLD—a fact
   JCAP’s counsel conceded in the parties’ pre-conference call.

            A stay of discovery will prejudice NOVAGOLD. NOVAGOLD has a significant
   interest in the expedient resolution of its claims. See FED. R. CIV. P. 1 (the Rules “should be
   construed and administered to secure the just, speedy, and inexpensive determination of every
   action and proceeding.”). This is particularly true where, as here, NOVAGOLD’s reputation
   continues to suffer while JCAP’s defamatory Report remains available: NOVAGOLD
   continues to suffer loss of business and its shares continue to underperform as compared to
   industry peers. NOVAGOLD is entitled to discovery to bring to light JCAP’s complete
   disregard of the facts and its malicious intent in drafting the Report so that it may bring JCAP—
   and anyone else associated with the Report—to justice. Further, NOVAGOLD believes that
   documents central to its claims may be in the possession of third parties whose identity
   NOVAGOLD has not yet had the opportunity to discover. Because those parties have not yet
   been identified, much less placed under an obligation to produce documents, there is a risk
   such documents may be destroyed in the ordinary course of business if NOVAGOLD is not
   able to timely proceed with discovery, further prejudicing NOVAGOLD. For these reasons,
   NOVAGOLD is eager to proceed with discovery. JCAP’s letter fails to meet its burden to
   show good cause for a stay; we respectfully ask that the Court deny the request and allow both
   the Initial Conference and discovery to proceed as scheduled.

                                                  Respectfully,

                                                  /s/ Jonathan Rubenstein
                                                  Jonathan Rubenstein
